Fourth Court of Appeals
                                San Antonio, Texas
                                     February 17, 2017

                                    No. 04-16-00512-CV

                                     IPSECURE INC.,
                                        Appellant

                                             v.

                                    James CARRALES,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02257
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
    Appellant’s unopposed motion for extension of abatement to finalize settlement is hereby
GRANTED.

       It is so ORDERED on February 17, 2017.

                                                         PER CURIAM



       ATTESTED TO: ____________________________
                    Keith E. Hottle
                    Clerk of Court